                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:17-cv-00097-FDW

JAY JUNIOR AIKEN,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
LINDA LEE,                                )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER is before the Court sua sponte regarding the filing of a summary

judgment motion by Defendant. [Doc. 38].

       In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, of the heavy burden that he carries in responding to the motion.

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

       The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

       Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving
party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings

to defeat a motion for summary judgment. Id. at 324. The nonmoving party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818

(4th Cir. 1995).

       If Plaintiff has any evidence to offer to show that there is a genuine issue for trial, he must

now present it to this Court in a form which would otherwise be admissible at trial, i.e., in the form

of affidavits or unsworn declarations. Federal Rule of Civil Procedure 56(c) provides that:

               (1) Supporting Factual Positions. A party asserting that a fact
               cannot be or is genuinely disputed must support the assertion by:

                       (A) citing to particular parts of materials in the record,
                       including depositions, documents, electronically stored
                       information, affidavits or declarations, stipulations
                       (including those made for purposes of the motion only),
                       admissions, interrogatory answers, or other materials; or

                       (B) showing that the materials cited do not establish the
                       absence or presence of a genuine dispute, or that an adverse
                       party cannot produce admissible evidence to support the
                       fact.

               (2) Objection That a Fact Is Not Supported by Admissible
               Evidence. A party may object that the material cited to support or
               dispute a fact cannot be presented in a form that would be admissible
               in evidence.

               (3) Materials Not Cited. The court need consider only the cited
               materials, but it may consider other materials in the record.

               (4) Affidavits or Declarations. An affidavit or declaration used to
               support or oppose a motion must be made on personal knowledge,
               set out facts that would be admissible in evidence, and show that the
               affiant or declarant is competent to testify on the matters stated.

FED. R. CIV. P. 56(c). An affidavit is a written statement under oath; that is, a statement prepared

                                                  2
               in writing and sworn before a notary public. An unsworn statement, made and signed under the

               penalty of perjury, may also be submitted. Affidavits or statements must be presented by Plaintiff

               to this Court no later than fourteen (14) days from the date of this Order and must be filed in

               duplicate.

                       Plaintiff’s failure to respond may result in Defendant being granted the relief Defendant

               seeks by way of summary judgment and dismissal of the Complaint with prejudice.

                       IT IS, THEREFORE, ORDERED that:

                            Plaintiff shall respond to the pending motion within 14 days of entry of this Order.

                            Failure to file a timely and persuasive response will likely lead to the dismissal of this

                            lawsuit.
Signed: July 2, 2019




                                                                  3
